Citation Nr: 0811126	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  03-04 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from August 1977 
to October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appeal is remanded to the RO 
via the Appeals Management Center, in Washington, DC.  


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In the veteran's original February 
2003 substantive appeal, he requested a Board hearing.  In a 
February 2003 letter, the RO requested clarification 
regarding the type of hearing the veteran desired.  In a 
March 2003 response, the veteran withdrew his Board hearing 
request.  But in June 2007, prior to certification of the 
case on appeal, the veteran again requested a Board hearing.  
Due process thus requires the veteran be provided with a 
hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§§ 20.700 (a), 20.703 (2007).  This case must be returned to 
the RO so that a hearing may be scheduled.

Accordingly, the case is remanded for the following action:

The RO must contact the veteran to 
determine what type of hearing he 
requested, to include a Travel Board 
hearing at the RO or a videoconference 
hearing.  Thereafter, the RO must schedule 
the veteran for an appropriate hearing.  
The veteran must be provided proper notice 
of the date and time of the scheduled 
hearing and the notification must be 
documented in the claims file.  If the 
veteran no longer desires the requested 
hearing, a signed writing to that effect 
must be placed in the claims file.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



